OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0060 Expires:August 31, 2012 Estimatedaverageburden hours per response5.0 FORM 8-K/A Amendment No 1 to CURRENT REPORT Pursuant to Section 13 Or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April American Church Mortgage Company (Exact name of registrant as specified in its charter) Minnesota33-8757041-1793975 (State or other jurisdiction (Commission(IRS Employer of incorporation)File Number)Identification
